Yeates, J.
said, that he thought this point had been at rest, since the decision of the case between the lessee of Eshelman et al. v. Hoke, December term 1799, which settled the question as to the mother's lands ; that the uniform practice had been to distribute the personal property of widows, who were mothers, in the same manner as that of fathers, under the law of 1705 ; and that the words him and his included as well the female as male sex, by the fair rules of construction. Vid. 2 Vez. 213.
*Brackenridge, J.
said, he had not fully made up his *204] mind on the subject. The determination was therefore postponed. But in the term of September following, the case *204being stated to Shippen chief justice, and Smith justice, the court were unanimously of opinion, that the plaintiff was entitled to two shares of the surplusage of the personal estate of his mother, as her eldest son.
Mr. Watts, pro quer.